Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT AND RESTATEMENT AGREEMENT dated as of December 11, 2012 (this
“Amendment”), to the FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of
August 23, 2006, as amended and restated on January 29, 2007, as further amended
and restated on May 23, 2007, as further amended and restated on October 22,
2010, as further amended and restated on September 30, 2011 (as heretofore
amended, the “Existing Credit Agreement”), among TRAVELPORT LLC, a Delaware
limited liability company (the “Borrower”), TRAVELPORT LIMITED, a company
incorporated under the laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a
company incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS
INVESTOR (LUXEMBOURG) S.À.R.L., a société à responsabilité limitée incorporated
under the laws of Luxembourg (“TDS Intermediate Parent”), UBS AG, STAMFORD
BRANCH, as Administrative Agent, Collateral Agent and L/C Issuer, UBS LOAN
FINANCE LLC, as Swing Line Lender, the Lenders from time to time party thereto,
CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent, and the other parties
thereto.

A. The Borrower has requested an amendment to the Existing Credit Agreement
pursuant to which certain provisions of the Existing Credit Agreement will be
amended as set forth herein.

B. In order to effect the foregoing, the Borrower and the other parties hereto
desire to amend and restate, as of the Fifth Amendment and Restatement Effective
Date, the Existing Credit Agreement on the terms and subject to the conditions
set forth herein.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent, the
Administrative Agent, the Collateral Agent, the L/C Issuers, the Swing Line
Lender, the Amendment Arrangers (as defined below) and the Lenders party hereto
hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including the preliminary statements hereto) have the meanings assigned
to them in the Existing Credit Agreement or the Restated Credit Agreement (as
defined below), as the context may require. The provisions of Section 1.02 of
the Existing Credit Agreement are hereby incorporated by reference herein,
mutatis mutandis. The term “Amendment Arrangers” means Credit Suisse Securities
(USA) LLC and UBS Securities LLC, in their capacities as the joint lead
arrangers and joint bookrunners for this Amendment.



--------------------------------------------------------------------------------

SECTION 2. Amendment and Restatement. (a) Effective as of the Fifth Amendment
and Restatement Effective Date the Existing Credit Agreement is hereby amended
and restated in its entirety to be in the form of the Fifth Amended and Restated
Credit Agreement attached as Exhibit A hereto (the Existing Credit Agreement as
so amended and restated, the “Restated Credit Agreement”).

(b) All schedules and exhibits referred to in the Restated Credit Agreement
shall be deemed to refer to the corresponding schedules and exhibits to the
Existing Credit Agreement.

SECTION 3. [Reserved].

SECTION 4. [Reserved].

SECTION 5. Representations and Warranties. Holdings, Intermediate Parent, TDS
Intermediate Parent and the Borrower hereby represent and warrant to each other
party hereto that:

(a) The execution, delivery and performance by Holdings, Intermediate Parent,
TDS Intermediate Parent and the Borrower of this Amendment, and the consummation
of the transactions contemplated hereby, are within their respective corporate
or other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of any such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01 of the Restated Credit Agreement), or require any
payment to be made under (A) any Contractual Obligation to which such Person is
a party or which affects such Person or the properties of such Person or any of
its Subsidiaries, or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or any of its
properties is subject, or (iii) violate any material Law; except with respect to
any conflict, breach, contravention or payment (but not creation of Liens)
referred to in clause (ii)(A), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

(b) This Amendment has been duly executed and delivered by each of Holdings,
Intermediate Parent, TDS Intermediate Parent and the Borrower, and constitutes a
legal, valid and binding obligation of each such Person, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws, fraudulent transfer, preference or similar laws and by
general principles of equity.

(c) None of the Collateral Documents in effect on the Fifth Amendment and
Restatement Effective Date will be rendered invalid, non-binding or
unenforceable against any Loan Party party thereto as a result of this
Amendment. The Guarantees created under such Collateral Documents will continue
to guarantee the Obligations (as the Obligations are modified hereunder) to the
same extent as they guaranteed the Obligations immediately prior to the Fifth
Amendment and Restatement Effective Date.

 

2



--------------------------------------------------------------------------------

Except as set forth on Schedule 5A hereto, (i) the Liens created under such
Collateral Documents will continue to secure the Obligations (as the Obligations
are modified hereunder), and will continue to be perfected, in each case, to the
same extent as they secured the Obligations or were perfected immediately prior
to the Fifth Amendment and Restatement Effective Date, and (ii) no further
document, instrument or agreement, or any recording, filing, re-recording or
re-filing of any such Collateral Document or any notice of a Lien created
thereby, is required, as a result of this Amendment in order to maintain the
effectiveness, perfection and priority of such Liens or to maintain the
validity, binding effect or enforceability of such Guarantees.

(d) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Restated Credit Agreement or any other Loan
Document are true and correct in all material respects on and as of the Fifth
Amendment and Restatement Effective Date (in each case, except to the extent
that any representation or warranty specifically refers to an earlier date, in
which case such representation or warranty is true and correct in all material
respects as of such earlier date); provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language is true and correct in all respects on such respective dates.

(e) After giving effect to the Restated Credit Agreement, no Default has
occurred and is continuing.

SECTION 6. Effectiveness. This Amendment shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Fifth Amendment and Restatement Effective Date”):

(a) The Amendment Arrangers shall have executed a counterpart hereof and shall
have received duly executed counterparts of this Amendment that, when taken
together, bear the signatures of Holdings, Intermediate Parent, TDS Intermediate
Parent, the Borrower, the Administrative Agent, the Collateral Agent, the
Amendment Arrangers, each L/C Issuer, the Swing Line Lender and Lenders that
constitute at least the Required Lenders (it being understood that each Lender’s
delivery of an executed signature page shall be irrevocable).

(b) The Amendment Arrangers shall have received the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party:

(i) such documents and certificates as the Amendment Arrangers may reasonably
request relating to the organization, existence and good standing of each
Subsidiary of Holdings that is required to become a Loan Party on the Fifth
Amendment and Restatement Effective Date after giving effect to this Amendment
(such Subsidiaries, “New Loan Parties”), the authorization of the transactions
contemplated hereby and any other legal matters relating to each New Loan Party
(including a supplemental perfection certificate), all in form and substance
reasonably satisfactory to the Amendment Arrangers;

 

3



--------------------------------------------------------------------------------

(ii) favorable legal opinions from (A) Skadden, Arps, Slate, Meagher & Flom LLP,
New York counsel to the Loan Parties, (B) Arendt & Medernach, Luxembourg counsel
to Travelport Investor (Luxembourg) Partnership S.E.C.S. and Travelport
(Luxembourg) S.a.r.l., and (C) Skadden, Arps, Slate, Meagher & Flom LLP, United
Kingdom counsel to Travelport Holdings (UK) Limited, in each case in form and
substance reasonably satisfactory to the Amendment Arrangers;

(iii) a certificate from the Chief Financial Officer of the Borrower dated the
Fifth Amendment and Restatement Effective Date, certifying as to the accuracy of
the representations and warranties set forth in Section 5 hereof; and

(iv) evidence that all actions, recordings and filings that the Administrative
Agent may deem reasonably necessary to satisfy the Collateral and Guarantee
Requirement shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received an officer’s certificate,
certified in good faith by a Responsible Officer of the Borrower stating that
pursuant to the Collateral Documents (a) the Obligations have been guaranteed by
wholly owned Domestic Subsidiaries (other than any Unrestricted Subsidiaries)
and wholly owned material Foreign Subsidiaries, (b) Liens have been granted on
assets of wholly owned Domestic Subsidiaries (other than any Unrestricted
Subsidiaries) to the extent required by the terms of the Collateral Documents,
and (c) 100% of the Equity Interests of wholly owned Domestic Subsidiaries
(other than any Unrestricted Subsidiaries) and 100% of the Equity Interests of
wholly owned material Foreign Subsidiaries have been pledged, with the
Consolidated EBITDA attributable to the Borrower and such Domestic Subsidiaries
and Foreign Subsidiaries collectively representing on a non-consolidated basis
no less than 95% of Consolidated EBITDA for the nine months ending September 30,
2012.

(d) The Administrative Agent shall have received payment from the Borrower, in
Same Day Funds, for the account of each Lender (other than any Defaulting
Lender) that delivers an executed counterpart signature page to this Amendment
at or prior to 4:00 p.m., New York City time, on December 7, 2012, a consent fee
in an aggregate amount equal to 0.25% of the aggregate principal amount of the
Term Loans, the Revolving Credit Commitments (whether used or unused) and the
Non-Extended Synthetic L/C Commitments (whether used or unused) of such Lender
as of such time.

(e) The Administrative Agent and the Amendment Arrangers shall have received all
other fees and other amounts due and payable to them in connection with this
Amendment and invoiced before the Fifth Amendment and Restatement Effective
Date, including reimbursement or payment of all reasonable documented
out-of-pocket expenses (including reasonable fees, disbursements and other
charges of counsel) required to be reimbursed or paid by any Loan Party in
connection with the Amendment.

(f) A supplement to the Guaranty substantially in the form of Exhibit C hereto
shall have been executed and delivered by the parties thereto.

 

4



--------------------------------------------------------------------------------

(g) A supplement to the Security Agreement substantially in the form of Exhibit
D hereto shall have been executed and delivered by the parties thereto.

(h) A supplement to the Pledge Agreement substantially in the form of Exhibit E
hereto shall have been executed and delivered by the parties thereto.

(i) A supplement to the Intellectual Property Security Agreement substantially
in the form of Exhibit F hereto (together with the “short-form” intellectual
property security agreements contemplated thereby) shall have been executed and
delivered by the parties thereto.

(j) Supplements to the Intercreditor Agreements substantially in the form of
Exhibits G and H hereto shall have been executed and delivered by the parties
thereto.

(k) The Administrative Agent shall have received all documentation and other
information with respect to each New Loan Party requested by the Administrative
Agent prior to the Fifth Amendment and Restatement Effective Date and required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

SECTION 7. Effect of this Amendment; Amendment Arrangers; Certain
Authorizations. (a) Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Agents, the Arrangers, the L/C
Issuers, the Swing Line Lender or the Lenders under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Existing Credit Agreement or any other Loan Document in similar or
different circumstances.

(b) On and after the Fifth Amendment and Restatement Effective Date, each
reference in the Existing Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Existing
Credit Agreement in any other Loan Document, shall be deemed to be a reference
to the Existing Credit Agreement as amended hereby. This Amendment shall
constitute a “Loan Document” for all purposes of the Existing Credit Agreement,
the Restated Credit Agreement and the other Loan Documents.

(c) The L/C Issuers, the Swing Line Lender and the Lenders party hereto hereby
authorize the Administrative Agent to enter into such amendment or amendments to
the Restated Credit Agreement or any other Loan Document as shall be
appropriate, in the judgment of the Administrative Agent, to give effect to the
transactions contemplated hereby (including the Loan and Commitment conversions)
or to cure any ambiguity, omission, defect or inconsistency relating to
effectuation of the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

(d) On and after the Fifth Amendment and Restatement Effective Date, the
Amendment Arrangers and their respective officers, directors, employees, agents
and attorneys-in-fact (collectively, the “Amendment Arranger Related Persons”)
shall have the benefit of all the exculpatory, reimbursement and indemnity
provisions that are set forth in the Restated Credit Agreement or any other Loan
Document for the benefit of the Administrative Agent, any other Agent or any
other Agent-Related Person. Without limiting the foregoing, each L/C Issuer, the
Swing Line Lender and each Lender party hereto (i) acknowledges that it has made
its own analysis and decision to enter into the Existing Credit Agreement, this
Amendment and the other Loan Documents, and that neither the Amendment Arrangers
nor any other Amendment Arranger Related Person has made any express or implied
representation or warranty, or shall be deemed to have any responsibility or
duty, with respect to the completeness, sufficiency or performance thereof and
(ii) by delivering its signature page to this Amendment shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Amendment Arrangers on the
Fifth Amendment and Restatement Effective Date pursuant to the terms hereof.

SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment.

SECTION 9. Governing Law. (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AMENDMENT, EACH PARTY HERETO (OTHER THAN INTERMEDIATE PARENT AND TDS
INTERMEDIATE PARENT) CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO (OTHER THAN
INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT) IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

6



--------------------------------------------------------------------------------

SECTION 10. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

TRAVELPORT LLC, as Borrower,

By

  

/s/ Rochelle J. Boas

   Name:   Rochelle J. Boas    Title:   Authorized Person TRAVELPORT LIMITED, as
Holdings,

By

  

/s/ Rochelle J. Boas

   Name:   Rochelle J. Boas    Title:   Senior Vuice President and Assistant
Security WALTONVILLE LIMITED, as Intermediate Parent,

By

  

/s/ Rochelle J. Boas

   Name:   Rochelle J. Boas    Title:   Director TDS INVESTOR (LUXEMBOURG)
S.À.R.L., as TDS Intermediate Parent,

By

  

/s/ John Sutherland

   Name:   John Sutherland    Title:   Manager



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Administrative Agent, Collateral Agent and L/C
Issuer,

By

  

/s/ Lana Gifas

   Name:   Lana Gifas    Title:   Director

By

  

/s/ Irja R. Otsa

   Name:   Irja R. Otsa    Title:   Associate Director UBS LOAN FINANCE LLC, as
Swing Line Lender

By

  

/s/ Irja R. Otsa

   Name:   Irja R. Otsa    Title:   Associate Director

By

  

/s/ Kenneth Chin

   Name:   Kenneth Chin    Title:   Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Syndication Agent,

By

  

/s/ Judith E. Smith

   Name:   Judith E. Smith    Title:   Managing Director

By

  

/s/ Tyler R. Smith

   Name:   Tyler R. Smith    Title:   Associate



--------------------------------------------------------------------------------

SCHEDULE 5A TO

FIFTH AMENDMENT AND RESTATEMENT AGREEMENT

TO CREDIT AGREEMENT OF TRAVELPORT LLC

Schedule 5A

The filing and recording of the Fourth Mortgage Amendment encumbering the
Mortgaged Property located at 5350 South Valentia Way, Greenwood Village,
Colorado, and the discharge of any encumbrances affecting such Mortgaged
Property arising after the Original Closing Date to the extent otherwise
required under the Restated Credit Agreement.